Title: From George Washington to Brigadier General Charles Scott, 1 October 1778
From: Washington, George
To: Scott, Charles


          
            Dear Sir
            Fishkill 1st October 1778
          
          Your favr of Yesterday reached me early this Morning. I am happy to hear of the success of Colo. Butlers enterprize to whom and all the Officers of his party be pleased to present my thanks for their behaviour. I am here for the convenience of reciving intelligence of the motions of the enemy on both sides the River. I am &ca.
        